DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27th 2021 has been entered.
 	3.	This action is in response to applicant’s amendment received on January 27th 2021.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 3, 6-10, 12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski et al. (EP 2 732 772 A1) in view of Tarinelli Racenet et al. (US 2010/0012704; “TR”).
Regarding claim 1, Kostrzewski discloses a surgical stapling assembly (10), comprising:
a firing member (30, 1402), comprising:
	a firing bar (30) comprising a notch (see annotated diagram 1 below) defined in said firing bar (30; Fig. 19); and
	a distal end comprising:
a knife (see annotated diagram 1 below);
a first jaw (1100);
a second jaw (1200) movable relative to said first jaw (1100; para. [0057]); 
a staple cartridge (1400);
a cartridge channel (1300a) configured to receive said staple cartridge (1400) therein (para. [0060]; Fig. 1D); 
a lockout (2000a) movable between an unlocked configuration (Fig. 29; This figure may be part of a different embodiment, however, para. [0053] and [0076] disclose Figs. 32-35 features elements of the previous embodiment) and a locked configuration (Figs. 30-31), wherein said lockout (2000a) is configured to prevent said firing member (30) from advancing distally from an unfired location when an unspent staple cartridge is not positioned within said cartridge channel (1300; para. [0017], [0077], [0085]); wherein said lockout (2000a) comprises a lockout member (2016a) pivotably supported within said surgical stapling assembly (10), wherein said lockout member (2016a) comprises a proximal leg  (2020a) configured to engage said notch (see annotated diagram 1 below), wherein said notch is proximal to said knife (see annotated diagram 1 below; see “response to arguments” below); and
an exterior access aperture (1380a) defined in said cartridge channel (1300a; Figs. 34, 35), wherein said lockout (2000a) is accessible through said exterior access aperture (1380a; Fig. 34) such that said lockout (2000a) can be manually defeated to move said lockout into said unlocked configuration (Kostrzewski is silent regarding the access of the lockout, through the aperture. Additionally, the “such that” language is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  The aperture of Kostrzewski is capable of being accessed for switching configurations).
Kostrzewski is silent regarding an anvil-camming flange, and a channel-camming flange; and wherein said notch is proximal to said anvil-camming flange, and said channel-camming flange.
However, TR teaches an anvil-camming flange (64a), and a channel-camming flange (64b; Fig. 2; para. [0114], [0115]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end and proximal notch of Kostrzewski by having provided the anvil-camming flange and the cannel-camming flange, as taught by TR, in order to guide the knife distally, through the surgical stapling assembly, while actuating the anvil to the closed position.



    PNG
    media_image1.png
    550
    480
    media_image1.png
    Greyscale

Diagram 1

Regarding claim 3, Kostrzewski discloses said lockout member (2016a) is pivotable between an unlocked configuration (Fig. 29) where said firing member (30) is permitted to advance distally beyond said unfired location (Fig. 29) and a locked configuration (Figs. 30, 31) where said firing member (30) is prevented from moving distally beyond said unfired location (Figs. 30, 31).
Regarding claim 6, Kostrzewski discloses wherein a lockout member (2016a) is spring-biased (2030) toward said locked configuration (para. [0081]; Figs. 29-31).
Regarding claim 7, Kostrzewski discloses wherein said staple cartridge (1400) comprises a plurality of staples (para. [0059]) and a sled (1418) configured to deploy said staples (para. [0062]), wherein said sled (1418) is movable between an unfired position and a fired position (para. [0059], [0062]), and wherein said sled (1418) is configured to hold said lockout member (2016a) in said unlocked configuration when said sled (1418) is in said unfired position (para. [0081]; Fig. 27).
Regarding claim 8, Kostrzewski discloses wherein said lockout member (2016a) is configured to pivot into said locked configuration when said firing member (30) returns to said unfired location (para. [0077], [0083]).
Regarding claim 9, Kostrzewski disclose further comprising a manual lockout key (2018a; the key of Kostrzewski is physically capable of being operated manually; para. [0088]), wherein said manual lockout key (2018a) is configured to be inserted through said exterior access aperture (1380a) to artificially unlock said lockout (2000a; para. [0088]), wherein said lockout member (2016a) can be engaged by said manual lockout key (2018a) through 1380a) when said firing member is not in said unfired location (as mentioned above, the key protrudes form the cartridge of Kostrzewski, therefore, it is capable being accessed by a user. Furthermore, para. [0088] discloses turning element 2018a).
Regarding claim 10, Kostrzewski discloses a surgical stapling assembly (10), comprising a firing member (30, 1402) movable between and unfired location and a fired location (para. [0070]), wherein said firing member (30, 1402), comprising:
	a firing bar (30) comprising a notch (see annotated diagram 1 above) defined in said firing bar (30; Fig. 19); and
	a distal end comprising:
a knife (see annotated diagram 1 above);
a first flange (see annotated diagram 1 above); and
a second flange (see annotated diagram 1 above);
a first jaw (1100);
a second jaw (1200) movable relative to said first jaw (1100; para. [0057]); 
a staple cartridge (1400);
a cartridge channel (1300a) configured to receive said staple cartridge (1400) therein (para. [0060]; Fig. 1D); 
an internal lockout (2000a) movable between an unlocked configuration (Fig. 29; This figure may be part of a different embodiment, however, para. [0053] and [0076] disclose Figs. 32-35 features elements of the previous embodiment) and a locked configuration (Figs. 30-31), wherein said internal 2000a) is configured to prevent said firing member (30) from advancing distally from an unfired location when an unspent staple cartridge is not positioned within said cartridge channel (1300; para. [0017], [0077], [0085]); wherein said internal lockout (2000a) comprises a lockout member (2016a) pivotably supported within said surgical stapling assembly (10), wherein said internal lockout member (2016a) comprises a proximal leg  (2020a) configured to engage said notch (see annotated diagram 1 above), wherein said notch is proximal to said knife (see annotated diagram 1 above; see “response to arguments” below); and
an exterior access orifice (1380a) defined in said cartridge channel (1300a; Figs. 34, 35), wherein said internal lockout (2000a) is accessible through said exterior access orifice (1380a; Fig. 34); and
a lockout key member (2018a) insertable through said exterior access orifice (1380a), wherein said lockout key member (2018a) is configured to defeat said internal lockout (2000a) to move said internal lockout into said unlocked configuration (Figs. 29-31).
Kostrzewski is silent in regards to a first jaw configured to be engage by said first flange; a second jaw configured to be engaged by said second flange; and wherein said notch is proximal to said first flange and said second flange.
However, TR teaches a first jaw (20) configured to be engage by said first flange (64a; para. [0015]); a second jaw (18) configured to be engaged by said second flange (64b; Fig. 10); and wherein said notch is proximal to said first flange and said second flange.

Regarding claim 12, Kostrzewski discloses wherein said lockout member (2016a) is pivotable between an unlocked configuration (Fig. 29) where said firing member (30) is permitted to advance distally beyond said unfired location (Fig. 29) and a locked configuration (Figs. 30, 31) where said firing member (30) is prevented from moving distally beyond said unfired location (Figs. 30, 31).
Regarding claim 15, Kostrzewski discloses wherein said comprises a lockout member (2016a) is spring-biased (2030) toward said locked configuration (para. [0081]; Figs. 29-31).
Regarding claim 16, Kostrzewski discloses wherein said staple cartridge (1400) comprises a plurality of staples (para. [0059]) and a sled (1418) configured to deploy said staples (para. [0062]), wherein said sled (1418) is movable between an unfired position and a fired position (para. [0059], [0062]), and wherein said sled (1418) is configured to hold said lockout member (2016a) in said unlocked configuration when said sled (1418) is in said unfired position (para. [0081]; Fig. 27).
Regarding claim 17, Kostrzewski discloses, wherein said lockout member (2016a) is configured to pivot into said locked configuration (Figs. 30, 31) when said firing member (30) returns to said unfired location after a firing stroke is completed (para. [0077], [0083]).
Regarding claim 18, Kostrzewski discloses wherein said lockout member (2016a) can be engaged by said lockout key member (2018a) through said exterior access orifice (1380a) when said firing member is not in said unfired location (para. [0088] Kostrzewski’s key is physically capable of being accessed through the orifice in the fired or unfired positions; Figs. 34, 35).
Regarding claim 21, Kostrzewski discloses a surgical stapling assembly (10), comprising:
a first jaw (1100);
a second jaw (1200) movable relative to said first jaw (1100; para. [0057]); 
a staple cartridge (1400);
a cartridge channel (1300a) configured to receive said staple cartridge (1400) therein (para. [0060]; Fig. 1D); 
a firing member (30, 1402), comprising:
a distal body portion (Fig. 19), comprising:
	a knife edge (see annotate diagram 1 above);
a first flange (see annotated diagram 1 above); and
a second flange (see annotated diagram 1 above);
	a firing bar (30) extending proximally from said distal body portion (Fig. 19), wherein said firing bar (30) comprises a notch (see annotated diagram 1 above) defined therein (Fig. 19); 
al lockout (2000a) movable between an unlocked configuration (Fig. 29; This figure may be part of a different embodiment, however, para. [0053] and [0076] disclose Figs. 32-35 features elements of the previous embodiment) and a locked configuration (Figs. 30-31), wherein said lockout (2000a) is configured to prevent said firing member (30) from advancing distally from an unfired location when an unspent staple cartridge is not positioned within said cartridge channel (1300; para. [0017], [0077], [0085]); wherein said lockout (2000a) comprises a lockout member (2016a) pivotably supported within said surgical stapling assembly (10), wherein said lockout member (2016a) comprises a proximal leg  (2020a) configured to engage said notch (see annotated diagram 1 above) proximal to said distal body portion (Fig. 19); and
an exterior access aperture (1380a) defined in said cartridge channel (1300a; Figs. 34, 35), wherein said lockout (2000a) is accessible through said exterior access aperture (1380a; Fig. 34) such that said lockout (2000a) can be manually defeated to move said lockout into said unlocked configuration (Kostrzewski is silent regarding the access of the lockout, through the aperture. Additionally, the “such that” language is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  The aperture of Kostrzewski is capable of being accessed for switching configurations).
Kostrzewski is silent in regards to a first flange configured to engage said first jaw, and a second flange configured to engage said second jaw.
However, TR teaches a first flange (64a) configured to engage a first jaw (20; para.[0015]), and a second flange (64b) configured to engage a second jaw (18; Fig. 10).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end and .
Allowable Subject Matter
6.	Claims 2, 11, 19 and 20 are allowed.
Regarding claim 2, Kostrzewski is the most relative prior art.
Kostrzewski discloses comprising a key (2018a) comprising a hook portion (the hook profile formed by element 2020a; refer to Fig. 24 as the comparable embodiment for Figs. 32-35).
Kostrzewski fails to disclose the hook being configured to be inserted in said exterior access aperture (1380a) to unlock said lockout.
Regarding claim 11, Kostrzewski discloses said lockout key (2018a) comprising a hook portion (the hook profile formed by element 2020a; refer to Fig. 24 as the comparable embodiment for Figs. 32-35).
Kostrzewski fails to disclose the hook being configured to be inserted in said exterior access orifice (1380a) to latch onto said internal lockout (2000a; para. [0088]).
Regarding claim 19, Kostrzewski is the most relevant prior art.
Kostrzewski fails to disclose latching said lockout key member onto said internal lockout; and pulling said internal lockout into an artificially-unlocked configuration with said lockout key member.
It would not have been obvious to modify Kostrzewski with the pulling step, due to Kostrzewski operating with a pivoting motion.

Response to Arguments
7.	Applicant's arguments filed November 9th 2020 have been fully considered but they are not persuasive. 
Applicant’s representative (AR) argues that claim 1 has been amended to clarify that said notch is proximal the knife, the anvil-camming flange, and the channel-camming flange. Examiner asserts that Fig. 19 of Kostrzewski depicts that the notch tapers inwards, and forms a diagonal plane. Additionally, Fig. 19 also depicts that the knife is curved, with the upper and lower portions extending in a more outward position than the inner portion of the knife. The innermost slanted portion of the notch is proximal to the outer portions of the knife and said flanges.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-4458. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
/EYAMINDAE C JALLOW/         Examiner, Art Unit 3731